In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00129-CV
______________________________


KIMBERLY RICE, INDIVIDUALLY AND AS
NEXT FRIEND OF KARA GARRETT AND
GALA RICE, ET AL., Appellants
 
V.
 
LOUIS A. WILLIAMS & ASSOCIATES, INC., ET AL., Appellees


                                              

On Appeal from the 71st Judicial District Court
Harrison County, Texas
Trial Court No. 99-0899


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Appellants have filed a joint motion to dismiss the pending appeal in this matter. 
Appellants inform this Court they have previously nonsuited their claims against
Appellee Southern County Mutual Insurance Company, and accordingly ask us to
dismiss the appeal against that Appellee.  As for the remaining Appellees, Appellants
assert that all differences have been resolved, and accordingly ask us to dismiss this
appeal.   The motion is signed by the attorneys for Appellees.  In such a case, no real
controversy exists, and in the absence of a controversy, the appeal is moot.  
          We grant Appellants' motion and dismiss this appeal.  
 
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      February 15, 2005
Date Decided:         February 16, 2005

>October 27, 2005